DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Per claim 19/20, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 19/20 held to claim purely “[A] computer program product", and is therefore rejected as ineligible subject matter.  
A program, even if “executed by a computer" is recited, not claimed as embodied in non-transitory computer-readable media is functional descriptive material per se and is not statutory because it is not capable of causing functional change in the computer. A claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest elements of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See MPEP 2106.01 (I).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 seems to be an independent program claim, but is dependent upon method claim 1. Applicant is advised to rewrite claim 19 and convert it into an independent claim. Claim 20 has similar issue.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8-9, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by NISHIMURA et al. (US Publication 2019/0043209 A1, hereafter NISHIMURA).
	As per claim 1, NISHIMURA teaches every limitation in the invention as claimed including a method (ABSTRACT) of optimising an image signal processor (ISP), which is to be used to process sensor image data generating output image data (see below), the method comprising: 
	obtaining sensor image data (ABSTRACT; FIG. 3A #303; FIG. 4A #401); 
	processing the sensor image data according to one or more ISP settings to produce output image data (FIG. 3A functionality blocks 313A, 313B, …, 313N representing respective processing applied to sensor image data for generating an output image #325, functionality blocks 313A, 313B, …, 313N having respective ISP settings; FIG. 4A showing that the ISP settings may include parameters relating to denoising, demosaic etc.; see para. [0055], [0089]-[0090], [0104]); 
	producing quality metric data associated with the output image data; and


As per claim 2, dependent upon claim 1, NISHIMURA teaches: 
performing a comparison between the output image data and test image data; and producing the quality metric data based on the comparison (para. [0056]); para. [0067], para. [0074]).

As per claim 6, dependent upon claim 1, NISHIMURA teaches optimising a plurality of the ISP settings using at least one of: a single setting at a time; and a group of related settings at a time (FIG. 3A/4A functionality blocks 313A, 313B, …, 313N; para. [0054]-[0055]). 

As per claim 8, an independent claim, NISHIMURA teaches a method of optimising a simulator (ABSTARCT; “ISP” corresponding to a simulator), which is to be 
receiving test image data consistent with a scene (ABSTRACT; FIG. 3A #303; FIG. 4A #401); 
processing the test image data according to one or more simulator settings to produce simulated sensor image data (FIG. 3A functionality blocks 313A, 313B, …, 313N representing respective processing applied to test image data (#303) for generating an output image #325 (simulated sensor image data), functionality blocks 313A, 313B, …, 313N having respective simulator (ISP) settings; FIG. 4A showing that the ISP settings may including parameters relating to denoising, demosaic etc.; see para. [0055], [0089]-[0090], [0104]);
capturing the scene using a sensor to produce sensor image data (Here “sensor image data” corresponding to NISHIMURA’s reference image data. NISHIMURA teaches capturing the scene and producing reference image data. See FIG. 3C for generating a reference image using captured image frames (para. [0097]), FIG. 3E for generating sharping reference image (para. [0100])); 
performing a comparison between the simulated sensor image data and sensor image data (See rejections applied to claim 1); 
producing quality metric data associated with the comparison; and 
optimising one or more simulator settings based on the quality metric data (See rejections applied to claim 1).

Claim 9, dependent upon claim 8, is rejected as applied to claim 6 above.

As per claim 11, dependent upon claim 8, NISHIMURA teaches at least one of:
performing an alignment between the simulated sensor image data and sensor image data; or 
performing the comparison using a cost function, and determining a cost associated with the cost function (para. [0056]: “Regarding fitness calculation, as facilitated by characterization and calculation logic 207, for example, simple sum of absolute difference (SAD) between the output image and the reference images is used in different domains according to a target functionality block”; para. [0074]).

As per claim 12, an independent claim, NISHIMURA teaches an image processing system (ABSTRACT; FIG. 1) comprising: 
memory circuitry arranged to store test image data, one or more settings associated with an ISP and output image data (FIG. 1-2; FIG. 5); and 
processing circuitry (FIG. 5) configured to: 
obtain sensor image data; 
process the sensor image data according to one or more ISP settings to produce output image data; 
produce a quality metric associated with the output image data; and 
optimise one or more settings associated with the ISP based on the quality metric (See rejections applied to claim 1 above).

Claim 13, dependent upon claim 12, is rejected as applied to claim 2 above.

As per claim 16, an independent claim, NISHIMURA teaches an image processing system (ABSTRACT; FIG. 1) comprising: 
memory circuitry arranged to store test image data, one or more settings associated with a simulator, simulated sensor image data and sensor image data (FIG. 1-2; FIG. 5); and 
processing circuitry (FIG. 5) configured to: 
receive test image data consistent with a scene; 
process the test image data according to one or more simulator settings to produce simulated sensor image data; 
capture the scene using a sensor to produce sensor image data; 
perform a comparison between the simulated sensor image data and sensor image data; 
produce quality metric data associated with the comparison; and 
optimise one or more simulator settings based on the quality metric data (See rejections applied to claim 8 above).

As per claim 17, dependent upon claim 16, NISHIMURA teaches the processing circuitry is arranged to optimise at least one of: a plurality of the simulator settings using at least one of a single setting at a time, or a group of related settings at a time (See rejections applied to claim 6); or the one or more simulator settings using at least one of a line search method, or a Bayesian optimisation method.



Claim 19, dependent upon claim 1, is rejected as applied to claim 1 above.

Claim 20, dependent upon claim 8, is rejected as applied to claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA et al. (US Publication 2019/0043209 A1, hereafter NISHIMURA), as applied above to claims 2 and 13 respectively, in view of Lebel (US Publication 2020/0126190 A1). 
As per claim 3, NISHIMURA does not teach the recited limitations.
Lebel discloses a method for training a neural network for suppressing artifacts in medical images (ABSTARCT; para. [0014]; FIG. 2-3). A training image can be synthesized from a clean image by adding artifacts, such as noise (para. [0037]-[0038]). The clean image will be used as reference images during the training process. 
Taking the combined teachings of NISHIMURA and Lebel as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing 

Claim 14, dependent upon claim 13, is rejected as applied to claim 3 above.

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA et al. (US Publication 2019/0043209 A1, hereafter NISHIMURA), as applied above to claims 2 and 13 respectively, in view of Se et al. (US Publication 2021/0227126 A1, hereafter Se).
As per claim 4, NISHIMURA teaches generating regions of interest (ROIs) and labels in the reference image (FIG. 3C; para. [0097]), but does not teach the recited limitations.
 Se discloses a classification neural network for generating a label of an input image (FIG. 5C). When training the neural network, the generated label is compared with a reference label to determine an error and a backward pass information is generated to tune the parameters of the neural network (FIG. 5B; para. [0058]). 
Note NISHIMURA teaches a similar approach, i.e., comparing the output image and a reference image to generate a cost for tuning ISP parameters. Therefore taking the combined teachings of NISHIMURA and Se as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using an algorithm to generate output label and comparing the 

As per claim 5, dependent upon claim 4, NISHIMURA in view of Se teaches processing the output image data using a classification neural network (Se: FIG. 5B-5C; para. [0058]).

Claim 15, dependent upon claim 13, is rejected as applied to claim 4 above.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA et al. (US Publication 2019/0043209 A1, hereafter NISHIMURA), as applied above to claims 1 and 8 respectively, in view of Okuyama et al. (US Publication 2017/0061045 A1, hereafter Okuyama).
As per claim 7, dependent upon claim 1, NISHIMURA teaches using algorithms like Artificial Bee Colony, to globally search or explore any high dimensional tuning parameter search space for good candidates to serve as tuning parameters for ISP (para. [0065]), but does not mention the recited methods.
Okuyama is evidenced that using line search for optimizing parameters is well-known and practiced (para. [0050]).
Taking the combined teachings of NISHIMURA and Okuyama as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a line search algorithm in order to find a local minimum of a multidimensional nonlinear function efficiently. 

Claim 10, dependent upon claim 8, is rejected as applied to claim 7 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664